FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2007 Commission File Number 333-114196 AXTEL, S.A.B. DE C.V. (Translation of Registrant’s name into English) Blvd. Gustavo Diaz Ordaz 3.33 No. L-1 Col. Unidad San Pedro San Pedro Garza Garcia, N.L. Mexico, CP66215 (52)(81)8114-0000 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82-. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Forward Looking Statements Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2007 and December 31, 20061 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and 20062 Condensed Consolidated Statements of Changes in Financial Position for the Three Months Ended March 31, 2007 and 20063 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 20074 Notes to Condensed Consolidated Financial Statements5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART IIOTHER INFORMATION Item 1. Legal Proceedings Item 1A.Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports Signatures In this report, references to “$,” “$US” or “Dollars” are to United States Dollars and references to “Ps.” or “Pesos” are to Mexican Pesos.This report contains translations of certain Peso amounts into Dollars at specified rates solely for the convenience of the reader.These translations should not be construed as representations that the Peso amounts actually represent such Dollar amounts or could be converted into Dollars at the rates indicated or at any other rate. Unless otherwise indicated, this report contains discussions and financial information that was prepared in accordance with Mexican financial reporting standards, which we refer to as ‘‘Mexican GAAP.’’ These principles differ in significant respects from U.S. generally accepted accounting principles, which we refer to as ‘‘US GAAP,’’ including, but not limited to, the treatment of the capitalization of pre-operating expenses, the capitalization of interest, severance, and deferred income taxes and employees’ profit sharing and in the presentation of cash flow information. Forward Looking Statements This report contains certain forward-looking statements within the meaning of Section 27A of the United States Securities Act of 1933, as amended, (the “Securities Act”) and Section 21E of the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements reflect our views with respect to our financial performance and future events.All forward-looking statements contained herein are inherently uncertain.Actual results could differ materially from those projected in the forward-looking statements as a result of factors discussed herein.Many of these statements may be identified by the use of forward-looking words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential,” among others.Readers are cautioned not to place reliance on these forward-looking statements.The following factors, as well as other factors described in this report, could cause actual results to differ materially from such forward-looking statements: · competition in local services, long distance, data, internet, voice over internet protocol, or VoIP, services and video; · ability to attract subscribers; · changes and developments in technology, including our ability to upgrade our networks to remain competitive and our ability to anticipate and react to frequent and significant technological changes; · our ability to successfully integrate Avantel and Axtel; · our ability to manage, implement and monitor billing and operational support systems; · an increase in churn, or subscriber cancellations; · the control of us retained by certain of our stockholders; · changes in capital availability or cost, including interest rate or foreign currency exchange rate fluctuations; · our ability to service our debt; · limitations on our access to sources of financing on competitive terms; · our need for substantial capital; -i- · the effects of governmental regulation of the Mexican telecommunications industry; · declining rates for long distance traffic; · fluctuations in labor costs; · foreign currency exchange fluctuations relative to the US dollar or the Mexican peso; · the general political, economic and competitive conditions in markets and countries where we have operations, including competitive pricing pressures, inflation or deflation and changes in tax rates; · significant economic or political developments in Mexico and the United States; · the global telecommunications downturn; · the timing and occurrence of events which are beyond our control; and · other factors described in our recent filings with SEC, including our Form 20-F for the year ending on December 31, 2006. Any forward-looking statements in this document are based on certain assumptions and analysis made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the current circumstances.Forward-looking statements are not a guarantee of future performance and actual results or developments may differ materially from expectations.You are therefore cautioned not to place undue reliance on such forward-looking statements.While we continually review trends and uncertainties affecting our results of operations and financial condition, we do not intend to update any particular forward-looking statements contained in this document. -ii- PARTI - FINANCIAL INFORMATION ITEM1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Quarterly Condensed Consolidated Financial Statements March 31, 2007 (With comparative figures as of December 31, 2006 and March 31, 2006) (With Review Report of Independent Registered Public Accounting Firm Thereon) -1- Review Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Axtel, S.A.B. de C.V.: We have reviewed the accompanying condensed consolidated balance sheet of Axtel, S.A.B. de C.V. and subsidiaries as of March 31, 2007, the related condensed consolidated statements of operations for the three-month periods ended March 31, 2007 and 2006, the consolidated statements of changes in financial position for the three-month periods ended March 31, 2007 and 2006, and the related consolidated changes in stockholders’ equity for the three-month period ended March 31, 2007. These condensed consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquires of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with Financial Reporting Standards Generally Accepted in Mexico. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Axtel, S.A.B. de C.V. and its subsidiaries as of December 31, 2006 and the related consolidated statements of operations, stockholders’ equity and changes in financial position for the year then ended and in our report dated March 22, 2007 we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Mexican Financial Reporting Standards vary in certain significant respects from U.S. generally accepted accounting principles.Information relating to the nature and effects of such differences in the results of operations for each of the three-month periods ended March 31, 2007 and 2006, and in the stockholders’ equity as of March 31, 2007 and December 31, 2006 is included in note 15 to the condensed consolidated financial statements. KPMG Cárdenas Dosal, S.C. Rafael Gómez Eng Monterrey, N.L. Mexico May 11, 2007 -2- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, 2007 and December 31, 2006 (Thousands pesos of constant purchasing power as of March 31, 2007) (Unaudited) March 31, December 31, Assets 2007 2006 Current assets: Cash and cash equivalents $ 1,236,765 1,189,828 Accounts receivable 1,662,797 1,616,650 Refundable taxes and other accounts receivable 393,367 245,981 Prepaid expenses 80,060 42,702 Inventories 116,626 100,345 Derivative financial instruments (note 4) 29,755 - Total current assets 3,519,370 3,195,506 Property, systems and equipment, net (note 6) 13,611,929 13,665,431 Long-term accounts receivable 19,812 20,139 Intangible assets (note 7) 1,319,222 1,385,190 Pre-operating expenses, net 143,843 155,371 Deferred income taxes (note 11) 590,728 604,459 Deferred employee’s profit sharing 26,768 27,040 Investment in shares of associated company 13,615 13,753 Other assets (note 8) 282,621 301,031 Total assets $ 19,527,908 19,367,920 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ 1,845,935 1,868,426 Accrued interest 106,816 16,011 Short-term debt with Banamex 248,553 - Current maturities of long-term debt (note 9) 159,174 158,891 Taxes payable 34,203 60,968 Derivative financial instruments (note 4) - 66,729 Deferred revenue 488,318 598,300 Other accounts payable (note 10) 447,807 497,690 Total current liabilities 3,330,806 3,267,015 Long-term debt, excluding current maturities (note 9) 7,718,591 8,074,956 Severance, seniority premiums and other post retirement benefits 73,011 83,245 Deferred revenue 314,567 263,934 Other long-term accounts payable 3,499 2,934 Total liabilities 11,440,474 11,692,084 Stockholders’ equity (note 12): Common stock 8,635,511 8,448,315 Additional paid-in capital 722,059 532,664 Deficit (1,416,845 ) (1,402,513 ) Cumulative deferred income tax effect 128,674 128,673 Change in the fair value of derivative instruments 18,035 (31,303 ) Total stockholders’ equity 8,087,434 7,675,836 Commitments and contingencies (note 13) Total liabilities and stockholders’ equity $ 19,527,908 19,367,920 The accompanying notes are an integral part of the condensed consolidated financial statements. -3- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Thousands pesos of constant purchasing power as of March 31, 2007) Three months ended March 30, (Unaudited) 2007 2006 Telephone services and related revenues $ 2,926,020 1,369,158 Operating costs and expenses: Cost of sales and services (1,095,254 ) (411,320 ) Selling and administrative expenses (920,810 ) (461,736 ) Depreciation and amortization (700,248 ) (357,433 ) (2,716,312 ) (1,230,489 ) Operating income 209,708 138,669 Comprehensive financing result: Interest expense (324,178 ) (194,796 ) Interest income 116,002 43,659 Foreign (loss) exchange, net (88,055 ) (28,258 ) Monetary position gain 69,050 5,787 Comprehensive financing result, net (227,181 ) (173,608 ) Employee’s profit sharing - - Deferred employee’s profit sharing - - Other expense (2,129 ) (1,943 ) Other expense, net (2,129 ) (1,943 ) Loss before income taxes (19,602 ) (36,882 ) Income tax expense (note 11) - - Deferred income tax (note 11) 5,408 11,486 Total income taxes 5,408 11,486 Equity in earnings of associated company (138 ) - Net loss $ (14,332 ) (25,396 ) Weighted average common shares outstanding 2,903,029,083 2,840,936,866 Basic and diluted earnings per share (pesos) 0.00 (0.01 ) The accompanying notes are an integral part of the condensed consolidated financial statements. -4- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Financial Position (Thousands pesos of constant purchasing power as of March 31, 2007) Three months ended March 31, (Unaudited) 2007 2006 Operating activities: Net loss $ (14,332 ) (25,396 ) Add charges to operations not requiring (providing) resources: Depreciation 568,408 301,144 Amortization 131,840 56,289 Deferred income tax and employee’s profit sharing (5,408 ) (11,486 ) Equity in results of associated company 138 - Resources provided by the operations 680,646 320,551 Net financing (investment in) operations (449,093 ) (23,983 ) Resources provided by operating activities 231,553 296,568 Financing activities: Increase in common stock 187,196 - Additional paid-in capital 189,395 (2,053 ) (Payments) proceeds from loans, net (107,529 ) (989,343 ) Restricted cash - 36,241 Accrued interest 90,805 46,535 Other accounts payable 6,356 4,595 Resources provided by (used in) financing activities 366,223 (904,025 ) Investing activities: Acquisition and construction of property, systems and equipment, net (514,906 ) (394,199 ) Pre-operating expenses - (6,396 ) Investment in shares of associated company - - Intangible assets - - Other assets (35,933 ) (211 ) Resources used in investing activities (550,839 ) (400,806 ) Increase (decrease) in cash and cash equivalents 46,937 (1,008,263 ) Cash and cash equivalents at beginning of period 1,189,828 1,987,676 Cash and cash equivalents at end of period $ 1,236,765 979,413 The accompanying notes are an integral part of the condensed consolidated financial statements. -5- AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Equity Three months ended March 31, 2007 (Thousands pesos of constant purchasing power as of March 31, 2007) Common stock Additional paid-in capital Deficit Cumulative deferred income tax effect Change in the fair value of derivative instruments Total stockholders’ equity Balances as of December 31, 2006 $ 8,448,315 532,664 (1,402,513 ) 128,674 (31,303 ) 7,675,837 Equity subscription 187,196 189,395 - - - 376,591 Comprehensive income - - (14,332 ) - 49,338 35,006 Balances as of March 31, 2007 (Unaudited) $ 8,635,511 722,059 (1,416,845 ) 128,674 18,035 8,087,434 The accompanying notes are an integral part of the condensed consolidated financial statements. -6- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 (1) Basis of presentation On May 11, 2007, the Administration of the Company authorized the issuance of the accompanying consolidated financial statements and related footnotes. The accompanying consolidated financial statements have been prepared in accordance with Mexican Financial Reporting Standards (FRS). Beginning June 1, 2004, the Mexican Board for Research and Development of Financial Reporting Standards (Consejo Mexicano para la Investigación y Desarrollo de Normas de Información Financiera or CINIF) is in charge of issuing financial reporting standards in Mexico.To accomplish this task, CINIF received from the Mexican Institute of Public Accountants the bulletins of Generally Accepted Accounting Principles and Circulars issued through that date, which have been renamed as Financial Reporting Standards (FRS), and will continue in force until modified, substituted or superseded by a new FRS.Through December 2006, CINIF had issued eight series A and one series B FRS, effective for fiscal years beginning after December 31, 2005.Therefore, all prior series A bulletins, as well as bulletins B-1 and B-2, have been superseded. The accompanying consolidated financial statements have been prepared in accordance with Mexican FRS. Therefore that FRS A-5 requires that income statements distinguish only between incomes, costs and expenses ordinaries and non-ordinaries, the FRS related to Income Statements have not been issued, and is the one that must contain all the detail of classification, by which the income statement of December 31, 2006 is presented in accordance to the dispositions of FRS B-3. (2) Organization, description of business and salient events Axtel, S.A.B. de C.V. and subsidiaries (the Company or AXTEL) is a Mexican corporation engaged in operating and/or exploiting a public telecommunication network to provide voice, sound, data, text, and image conducting services, and local, national, and international long-distance calls. To provide these services and carry out the Company’s activity, a concession is required (see note 13e).In June 1996, the Company obtained a concession from the Mexican Federal Government to install, operate and exploit public telecommunication networks for an initial period of thirty years. AXTEL offers different access technologies, including fixed wireless access, point-to-point, point-to-multipoint, a fiber optic radio links and copper technology, which are used depending on the communication needs of the clients. On February 2, 2007, the Company issued U.S. $275 million of 10-year unsecured senior notes. This issuance matures on February 1, 2017. The interest will be payable semiannually and the senior notes bear interest at of 75/8 % beginning on August 1, 2007. The proceeds of this issuance were used to prepay the bridge financing related to the December 2006 acquisition of Avantel. (see note 9) On November 27, 2006 the Company signed an agreement with Banco Nacional de Mexico, S.A. (“Banamex”) and Telecomunicaciones Holding Mx, S. de R.L. de C.V. (“Tel Holding”) to acquire all the assets and shares of Avantel Infraestructura, S. de R.L. de C.V. and Avantel, S. de R.L. de C.V. therefore the results of operations have been included in the Company’s consolidated statement of operations since December 1, 2006. As described in note 9, the acquisition transaction was financed through various loans amounting to approximately U.S. $515 million. -7- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 On February 22, 2006 the Company redeemed U.S. $87,500,000 aggregate principal amount of its 11% senior notes due 2013, or 35% of the U.S. $250,000,000 original aggregate principal amount of the notes. The redemption was made at a price of 111% of the principal amount of the notes, plus accrued and unpaid interest through the redemption date. The premium paid on this transaction amounted to approximately U.S. $9.6 million, and is included in the statements of operations as part of the comprehensive financing result. (3) Financial statement presentation The accompanying consolidated financial statements have been prepared in accordance with Financial Reporting Standards Generally Accepted in Mexico (FRS), which include the recognition of the effects of inflation on the financial information, and are expressed in Mexican pesos of constant purchasing power as of March 31, 2007, based on the National Consumer Price Index (NCPI) published by Banco de Mexico. The following national consumer price indexes (NCPI) were used to recognize the effects of inflation: NCPI Inflation % March 31, 2007 446.961 1.02 December 31, 2006 442.468 4.05 March 31, 2006 428.764 0.83 The accompanying financial statements should be read in conjunction with Axtel’s Annual Audited Financial Statements for the year ended December 31, 2006, as certain information and note disclosures normally included in financial statements prepared in accordance with FRS have been condensed or omitted. The Company’s condensed consolidated interim financial statements are unaudited, but in the opinion of management, reflect all necessary adjustments for a fair presentation, which are of a normal recurring nature. Operations results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007. When reference is made to pesos or “$”, it means Mexican pesos; when reference is made to dollars or U.S.$, it means currency of the United States of America. Except where otherwise is indicated or specific references are made to “U.S. dollar millions”, the amounts in these notes are stated in thousand of constant Mexican pesos as of the most recent balance sheet date. The U.S. dollar exchange rates as of March 31, 2007 and December 31, 2006 were $11.08 and $10.88 respectively. As of May 11, 2007, the exchange rate was $10.83 The consolidated financial statements include the assets, liabilities, equity and results on operations of the subsidiaries listed below. The balances and transactions between companies have been eliminated in the preparation of the consolidated financial statements. -8- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 The Company owns, directly or indirectly, 100% of the following subsidiaries: Subsidiary Main activity Instalaciones y Contrataciones, S. A. de C. V. (“Icosa”) Administrative services Impulsora e Inmobiliaria Regional, S. A. de C. V. (“Inmobiliaria”) Property management Servicios Axtel, S. A. de C. V. (“Servicios Axtel”) Administrative services Avantel, S. de R.L. de C.V. (“Avantel”)* Telecommunications services Avantel Infraestructura S. de R.L. de C.V. (“Avantel Infraestructura”)* Telecommunications services Adequip, S.A. Fiber optic rings leasing Avantel Recursos, S.A. de C.V. (“Recursos”) Administrative services Avantel Servicios, S.A. de C.V. (“Servicios”) Administrative services Telecom. Network, Inc. (“Telecom”) Telecommunications services * On June 30, 2005, Avantel Infraestructura and certain subsidiaries as partners, together with Avantel as a representative partner of the Joint Venture, entered into a Joint Venture agreement to permit Avantel provide services and operate Avantel Infraestructura´s public telecommunications network. Under this agreement, Avantel Infraestructura contributed the concessioned network, and the other associates contributed the customer agreements, as well as support and human resources services. As a result of the above, Avantel Infraestructura entered into an agreement with Avantel to transfer the concession rights granted by the Secretaria de Comunicaciones y Transportes (“SCT”). (4) Derivative instruments and hedging activities The Company has Cross Currency Swaps (CCS) transactions, denominated “Coupon Swap” agreement to hedge its U.S. dollar foreign exchange exposure resulting from the issuance of the U.S. $250 million senior notes, U.S. $275 million senior notes and a syndicated loan.The Company does not enter into derivative instruments for any purpose other than hedging activities.That is, the Company does not speculate using derivative instruments. By using derivative financial instruments to hedge exposures to changes in currency exchange rates fluctuations, the Company exposes itself to credit risk and market risk. Credit risk is the failure of the counterparty to perform under the terms of the derivative contract. When the fair value of a derivative contract is positive, the counterparty owes the Company, which creates credit counterparty risk for the Company. When the fair value of a derivative contract is negative, the Company owes the counterparty and, therefore, it does not possess credit risk. The Company minimizes the credit risk in derivative instruments by entering into transactions with high-quality foreign financial counterparties. On February 3, 2007, the Company entered into a new derivative IOS (“Interest Only Swap”). The purpose of this agreement was to hedge the debt service from its new U.S. dollar bond issuance. Under this agreement, Axtel will receive semiannual payments calculated based on the aggregate notional amount of U.S. $275 million at an annual rate of 7.625%, and the Company will make monthly payments calculated based on the aggregate of $3,038,750 (nominal value) at annual rate of TIIE minus 2.5 basis points. On March 22, 2007, the Company contracted three derivative transaction, with the following characteristics: 1. CCS (Interest Only Swap) of U.S. $87.5 million. In this transaction the Company received 12.26% over a notional amount of $950.7 millions and pays 11% over the notional amount in U.S. dollars. -9- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 2. Interest only swap with the purpose of fixing the rate in pesos for the derivative contracted on February 3, 2007, in which the Company will receive monthly the rate of TIIE less 2.5 basis points over $3,038,750 (nominal value) and will pay a fix rate of 7.86% over the same notional amount. 3. Full CCS to cover foreign exchange risk generated by the syndicated term loan in which the Company will receive payments of 3 month Libor plus 150 basis points over the notional of U.S. $110.2 million and will pay a monthly rate of TIIE 28 days plus 135 basis points over the notional of $1,215,508. On June 6, 2005, the Company entered into a new derivative a Ps-USD CCS. The purpose of this agreement was to hedge the remaining portion of its U.S. dollar foreign exchange exposure resulting from the issuance of the U.S. $250 million 11% senior notes. Under this agreement, Axtel will receive semiannual payments calculated based on the aggregate notional amount of U.S. $136.25 million at an annual rate of 11%, and the Company will make semiannual payments calculated based on the aggregate of $1,480,356 (nominal value) at annual rate of 12.26%. This CCS has been accounted under the cash flow hedge accounting model. The fair value as of March 2007 is a liability amounting to $28,062 On March 29, 2004, the Company entered into a derivative a Ps-USD CCS to hedge a portion of its U.S. dollar foreign exchange exposure resulting from the issuance of the U.S. $175 million 11% senior notes, which matures in 2013. Under this CCS transactions, Axtel will receive semiannual payments calculated based on the aggregate notional amount of U.S. $113.75 million at an annual U.S. rate of 11%, and the Company will make semiannual payments calculated based on the aggregate of $1,270,019 (nominal value) at annual rate of 12.30%. This CCS has been accounted under the cash flow hedge accounting model. The fair value as of March 31, 2007 is a liability amounting to $33,394. Both CCS that hedge the 250 million senior notes issuance, will expire in December 2008. During the life of the contracts, the cash flows originated by the exchange of interest rates under the CCS, replicate those selected contractual cash flow terms in interest payment dates and those conditions of the underlying hedged debt, except that the underlying debt is due in 2013. The Company has been accounting these partial term hedge fixed for fixed CCS under the cash flow hedge accounting model. As of March 31, 2007, the CCS information is as follows: (Amounts in charts are expressed in millions) Currencies Interest Rates Maturity date Notional amount Notional amount (nominal value) Axtel receives Axtel pays Estimated fair value December 15, 2008 U.S. $ 113.75 $ 1,270 11.00% 12.30% U.S.$(3.0) December 15, 2008 U.S. $ 136.25 $ 1,480 11.00% 12.26% U.S.$(2.5) February 01, 2012 U.S. $ 275.00 $ 3,039 7.63% TIIE –2.5 bps U.S. $3.5 December 15, 2008 U.S. $ 87.50 $ 950 12.26% 11.00% U.S. $1.7 February 29, 2012 U.S. $ 110.23 $ 1,216 Libor + 1.5 TIIE +1.35 U.S. $0.5 August 01, 2009 U.S. $ 275.00 $ 3,039 TIIE – 2.5 bps 7.86% U.S. $(0.3) February 01, 2012 U.S. $ 275.00 $ 3,039 TIIE – 2.5 bps 7.86% U.S. $2.7 For the three-months ended March 31, 2007, the change in the fair value of these CCS is an unrealized gain amount of U.S. $5.2 million, when compared to the fair value as of December 31, 2006. This gain was recognized within the other comprehensive income section of equity, net of deferred taxes. No hedge ineffectiveness on cash flow hedges was recognized during 2007 -10- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 The estimated fair values of derivative instruments used for the exchange of interest rates and/or currencies fluctuate over time and will be determined by future interest rates and currency prices. These values should be viewed in relation to the fair values of the underlying transactions and as part of the overall Company’s exposure to fluctuations in interest rates and foreign exchange rates. The Company has conducted an initiative to identify, analyze and segregate if applicable, those contractual terms and clauses that implicitly or explicitly embed derivatives characteristics within financial or non financial agreements. These instruments are commonly known as embedded derivatives and do follow the same accounting treatment as of those free-standing contractual derivatives. Based on the above, the Company identified and recognized an amount of $2,698 from embedded derivatives effects during 2007 in the accounting records. (5) Related parties transactions The main transactions with related parties, during the three-months period ended March 31, 2007 and 2006 are: (Unaudited) (Unaudited) March 31, March 31, 2007 2006 Telecommunications service income $ 142,470 - Interest expense 16,392 - Comissions and administrative services 6,466 - Lease expense 6,026 8,685 Installations services expense 1,371 917 Technical advisory and services 956 - Other 124 55 During December 2006, Avantel received from Banamex approximately U.S. $40 million in relation to diverse contracts of services between them. One of the contracts is to provide services of technical support on site during 60 months and the second one consists in the prepayment of 13 months of recurring telephony services for three years. In 2005, the Company entered into a service agreement with Operadora de Parques y Servicios for marketing and advertising inside a theme park. In March and May 2000, the Company entered into a lease agreement with Gemini, S.A. de C.V. for the lease of land and property on which the corporate offices and certain infrastructure are located. In April 2002, the Company signed a service agreement with Instalaciones y Desconexiones Especializadas, S.A. de C.V. for the provision of installation services with regard to customer premise equipment. The due from and due to balances with related parties as of December 31, 2006 and 2005 are as follows: -11- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 March 31 December 31 2007 2006 Due from: Operadora de Parques y Servicios, S.A. de C.V. $ 1,996 4,811 Due to: GEN Industrial, S.A. de C.V. $ 60 - Instalaciones y Desconexiones Especializadas, S.A. de C.V. 827 - Neoris de Mexico, S.A. de C.V. 956 - $ 1,843 - As of March 31, 2007 the Company has debt with Citibank, N.A. and Banamex, S.A. as described in note 9. (6) Property, systems and equipment Property, systems and equipment are as follows: (Unaudited) March 31, December 31, 2007 2006 Useful lives Land $ 162,517 163,754 Building 336,005 346,497 25 years Computer and electronic equipment 1,532,058 1,502,131 3 years Transportation equipment 56,910 104,915 4 years Furniture and fixtures 112,683 117,541 10 years Network equipment 16,301,827 15,943,064 6 to 28 years Leasehold improvements 203,465 193,080 5 to 14 years Construction in progress 1,237,748 1,100,641 Advances to suppliers 43,714 27,747 19,986,927 19,499,370 Less accumulated depreciation 6,374,998 5,833,939 Property, systems and equipment, net $ 13,611,929 13,665,431 (7) Intangible assets Intangible assets consist of the following: (Unaudited) March 31 December 31 2007 2006 Telephone concession rights Axtel $ 1,044,758 1,044,758 Telephone concession rights Avantel 146,446 146,446 Customers list 390,503 390,503 Trademark “Avantel” 195,252 195,252 1,776,959 1,776,959 Less accumulated amortization 457,737 391,769 Intangible assets, net $ 1,319,222 1,385,190 -12- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 Telephone concession rights from Axtel The Company has been granted the following licenses over the spectrum of frequencies necessary to provide the services: · 60MHz for Point-to-Multi-Point in the 10.5GHz band to cover each one of the nine regions of the Mexican territory. The acquisition of these twenty-year concessions, with an extension option, represented an investment of $156,677 for the Company. · 112MHz for Point-to-Point in the 15GHz band and a 100MHz in the 23GHz band with countrywide coverage. The acquisition of these twenty-year concessions, with an extension option, represented an investment of $79,015 for the Company. · 50MHz in the 3.4GHz.The licenses obtained allow coverage in the nine regions of the country, and the investment was $809,066 for a period of twenty years with an extension option. Telephone concession rights from Avantel · 30-year concession granted on September 15, 1995, renewable under the terms of the title, to provide public long-distance telecommunication services both domestic and international and other additional value added services related with long-distance services. · 20-year concession granted on February 20, 1997 for the use of frequency bands of the radioelectric spectrum to provide mobile paging services, renewable under the terms of the title. In 2003, Avantel paid U.S. $ 3.9 million, and transferred all remaining contractual obligations of subscribers to these services to another carrier. Avantel requested the SCT for a temporary permission to interrupt mobile paging services. As of March 31, 2007 no formal response has been received from the SCT. · 30-year concession granted on April 12, 1999 to provide domestic telecommunication services in Mexico, renewable under the terms of the concession. Intangible assets from the acquisition of Avantel Derived from the acquisition of Avantel, the Company recorded certain intangibles assets such as: trademark “Avantel”, customer list and telephone concession rights, whose value was determined by using independent external expert appraiser in accordance with FRS B-7 and FAS 141.The trademark and the customer list that will be amortized over three to five years using the sum of the years’ digits method, which we believe best reflects the estimated pattern in which the economic benefits of those relationships will be consumed.The telephone concession right will be amortized over the remaining term of the concession on a straight-line basis. For the mentioned above intangibles assets we will assess whether any indicators of impairment exist that would trigger a test of any of these definite lived intangible assets, including, but not limited to, a significant decrease in the market price of the asset or cash flows, or a significant change in the extent or manner in which the asset is used. We will also evaluate the remaining useful lives of our definite lived intangible assets each reporting period to determine whether events and circumstances warrant a revision to the remaining periods of amortization, which would be addressed prospectively. For example, we review certain trends such as customer churn, average revenue per user, revenue, our future plans regarding the network and changes in marketing strategies, among others. (8) Other assets Other assets consist of the following: -13- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 (Unaudited) March 31, December 31 2007 2006 Notes issuance costs $ 133,374 96,901 Telmex / Telnor infrastructure costs 66,474 66,474 WTC concession rights 21,880 21,880 Deferred financing costs 39,931 87,451 Guarantee deposits 38,637 43,554 Other 52,140 48,274 352,436 364,534 Less accumulated amortization 69,815 63,503 Other assets, net $ 282,621 301,031 (9) Long-term debt Long-term debt as of March 31, 2007 and December 31, 2006 consist of the following: (Unaudited) March 31 December 31 2007 2006 U.S. $ 275,000,000 in aggregate principal amount of 75/8 % Senior Unsecured Notes due 2017. Interest is payable semi-anually. $ 3,047,358 - U.S. $162,500,000 in aggregate principal amount of 11% SeniorUnsecured Notes due 2013. Interest is payable semi-annually in arrears on June 15, and December 15 of each year. 1,800,711 1,786,118 Premium on Senior Notes issuance 29,574 31,464 Unsecured Bridge Loan with Credit Suisse, Cayman Island Branch, as the administrative agent, for an aggregate amount of U.S. $310.9 million, with an interest rate of LIBOR + 125 basis points, maturing in May 2008. - 3,417,804 Unsecured Syndicated Loan with Citibank, N.A., as the administrative agent, and Banamex as the peso agent, with a peso tranche in the aggregate amount of $1,042.4 and a U.S. dollar tranche in the aggregate amount of U.S. $110.2. The final maturity date is November 2011, with quarterly principal repayments starting November 2009, with an interest rate for the tranche in pesos ofTIIE + 187 basis points, and the tranche in U.S. dollar of LIBOR + 187 basis points. 2,263,800 2,264,485 Capacity lease agreement with Teléfonos de Mexico, S.A.B. de C.V.of approximately 800,000 payable monthly and expiring in 2011. 552,517 578,002 Other long-term financing with several credit institutions with interest rates fluctuating between 6.0% and 7.5% for those denominated in dollars and TIIE (Mexican average interbank rate) plus three percentage points for those denominated in pesos. 183,806 155,974 Total long-term debt 7,877,766 8,233,847 Less current maturities 159,175 158,891 Long-term debt, excluding current maturities $ 7,718,591 8,074,956 -14- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 Annual installments of long-term debt are as follows: Year Amount March 2009 $ 134,856 March 2010 384,239 March 2011 1,064,944 2012 and thereafter 6,134,552 $ 7,718,591 As of March 31, 2007 and December 31, 2006 long-term debt principal characteristics are as follows: On February 2, 2007, the Company issued U.S. $275 million of 10-year unsecured senior notes. This issuance matures on February 1, 2017. The interest will be payable semiannually and the senior notes bear interest at of 75/8 % beginning on August 1, 2007. The proceeds of this issuance were used to prepay the bridge financing related to the December 2006 acquisition of Avantel. On December 4, 2006, The Company entered into an Unsecured Credit Agreement with Citibank, N.A. as the Administrative Agent and Banamex as the Peso Agent, with a peso tranche in the aggregate amount of $1,042,362,416 and a U.S. dollar tranche in the aggregate amount of U.S. $110,225,133. The term loan facility will mature in November 2011, with partial principal repayments payable quarterly beginning on November 2009. The credit agreements bear interest rate at LIBOR + 187 basis points for the tranche in U.S. dollar and TIIE + 187 basis points for the peso tranche. Certain subsidiaries of the Company guarantee this credit agreement. During January 2005, the Company issued U.S. $75 million under the current indenture. This issuance matures on December 2013. The bonds were issued at a price of 106.75% over face value, thus resulting in a premium of U.S. $5.1 million, which will be amortized as a reduction of interest expense over the term of the notes from 11.0% to 9.84%. Each of the Company’s consolidated subsidiaries, Instalaciones y Contrataciones, S.A. de C.V. (Instalaciones), Impulsora e Inmobiliaria Regional, S.A. de C.V. (Impulsora) and Servicios Axtel, S.A. de C.V. (Servicios), are guaranteeing the notes with unconditional guaranties that are unsecured. On February 22, 2006 the Company redeemed U.S. $87,500,000 aggregate principal amount of its 11% senior notes due 2013, or 35% of the U.S. $250,000,000 original aggregate principal amount of the notes. The redemption was made at a price of 111% of the principal amount of the notes, plus accrued and unpaid interest to the redemption date. The premium paid on this transaction was U.S. $9.6 million, which was recorded in the statement of operations as part of the comprehensive financing result. On October 1, 2006, Avantel Infraestructura, S. de R.L. a subsidiary of Axtel S.A.B. de C.V. from December 4, 2006 entered into a capacity lease agreement with Teléfonos de México, S.A.B. de C.V. for purposes of connecting the installations of Avantel and those of Telmex in certain cities by using dedicated links of data for an amount of approximately Ps. 800,000. The monthly lease payment for this contract is approximately Ps. 15 million. The Company evaluated this lease agreement and determined that the present value of the minimum future payments is substantially equal to the market value of the infrastructure and dedicated equipment. Such market value was determined by an independent expert telecommunications appraiser registered within the COFETEL. The Company recorded the lease as a capital lease according to FRS. Some of the debt agreements that remain outstanding establish certain covenants, the most significant of which refer to limitations on dividend payments and comprehensive insurance on pledged assets. For the year ended December 31, 2006, the Company was in compliance with all of its covenants. -15- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 (10) Other accounts payable As of March 31, 2007 and December 31, 2006, other accounts payable consist of the following: (Unaudited) March 31, December 31, 2007 2006 Guarantee deposits (note 13a) $ 144,057 142,889 Interest payable (note 13a) 61,672 57,048 Labor and contractual reserves 53.361 119,703 Other 188,717 178,049 Total other accounts payable $ 447,807 497,689 (11) Income tax (IT), tax on assets (TA), employee statutory profit sharing (ESPS) and tax loss carryforwards The parent company and its subsidiaries file their tax returns on a stand-alone basis, and the consolidated financial statements show the aggregate of the amounts determined by each company. In accordance with the current tax legislation, companies must pay either the IT or TA, whichever is greater. Both taxes recognize the effects of inflation, in a manner different from financial reporting standards. The TA law establishes a 1.8% tax on assets adjusted for inflation in the case of inventory, property, systems and equipment and deducted from certain liabilities. TA levied in excess of IT for the year can be recovered in the succeeding ten years, updated for inflation, provided that in any of such years IT exceeds TA. Effective January 1, 2002 a new Income Tax Law had been enacted, which provided for a 1% annual reduction in the income tax rate beginning in 2003, so that the income tax rate would have been 32% in 2005. In December 2004 the Mexican Congress approved changes to the Income Tax Law where the tax rate for 2005 was further reduced to 30%. Also, for years 2006 and 2007 the tax rates will decrease to 29% and 28%, respectively. Consequently, the deferred income taxes were calculated assuming a 28% tax rate for assets and liabilities as of December 31, 2006 and assuming a 29% and 28% as of December 31, 2005, depending upon the expected reversal of temporary differences. The effect of the reduction in the deferred income tax asset calculation for 2006 was $11,736. For the three months ended March 31, 2007 and 2006 (unaudited), deferred IT amounted to an expense of $5,408 and $11,486, respectively. The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and deferred tax liabilities as of December 31, 2006 are presented below: -16- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 December 31, 2006 Deferred tax assets: Net operating loss carryforwards $ 1,415,409 Accounts receivable 270,913 Accrued liabilities 433,067 Tax on assets 331,639 Premium on bond issuance 12,382 Fair value of derivative instruments 12,173 Total gross deferred tax assets 2,475,583 Less valuation allowance 853,372 Net deferred tax assets 1,622,211 December 31, 2006 Deferred tax liabilities: Property, systems and equipment 493,708 Telephone concession rights 226,066 Intangible and other assets 297,978 Total deferred tax liabilities 1,017,752 Deferred tax (liabilities) assets, net $ 604,459 In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that portion or all of the deferred tax assets will not be realized.The ultimate realization of deferred tax assets is dependent upon of future taxable income during periods in which those temporary differences become deductible.Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies in making this assessment. In order to fully realize the deferred tax asset, the Company will need to generate future taxable income of approximately $4,591,265 prior to the expiration of the net operating loss carryforwards in various dates as disclosed below.Taxable income for the three-month periods ended March 31, 2007 and 2006 were $306,987 and $61,931, respectively.Based upon the level of historical taxable income and projections for future taxable income over the periods in which the deferred tax assets are deductible, management believes it is more likely than not that the Company will realize the benefits of these deductible differences, net of the existing valuation allowances at March 31, 2007. The amount of the deferred tax asset considered realizable, however, could be reduced in the near term if estimates of future taxable income during the carryforward period are reduced. As of March 31, 2007 and December 31, 2006, a deferred tax asset valuation allowance was established for tax loss carryforwards from the subsidiaries and TA from the Company and its recently acquired subsidiaries. According to the IT law, the tax loss of a year, restated by inflation, may be carried to the succeeding ten years.The tax losses have no effect on ESPS.As of March 31, 2007, the tax loss carryforwards expired as follows: -17- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 Year Inflation-adjusted tax loss carryforwards Recoverable TA 2007 666,512 - 2008 1,192,799 - 2009 451,676 - 2010 $ 374,234 - 2011 384,991 68,153 2012 868,350 49,116 2013 442,533 74,933 2014 90,274 80,056 2015 4,907 30,481 2016 48,946 32,647 2017 66,043 - $ 4,591,265 335,386 (12) Stockholders’ equity The principal characteristics of stockholders’ equity are described below: (a) Common stock structure At March 31, 2007, the Company had 2,923,117,741 shares issued and outstanding.Company’s shares are divided in two Series: Series A and B; both Series have two type of classes, Class “I” and Class “II”, with no par value.From the total shares, 32,212,209 shares are Series A and 2,890,905,532 shares are Series B. At March 31, 2007 the Company has only issued Class “I” shares.Also, at March 31, 2007 all shares issued are part of the fixed portion. As of March 31, 2007 and December 31, 2006, the common stock of the Company is $6,439,264 (nominal value), represented by 32,212,209 common shares, with no nominal value, Class “I”, “A” Series, subscribed and paid, and 2,890,905,532 common shares, with no nominal value, Class “I”, “B” Series, subscribed and paid. In relation to our acquisition of Avantel also included a Series B Shares Subscription Agreement (‘‘Subscription Agreement’’) with Tel Holding, an indirect subsidiary of Citigroup, Inc., for an amount equivalent to up to 10% of Axtel’s common stock. To give effect to the above, we obtained shareholder approval (i) to increase our capital by issuing Series B Shares in a number that was sufficient for Tel Holding to subscribe and pay for Series B Shares (in the form of CPOs) representing up to a 10% equity participation in Axtel; and (ii) for the subscription and payment of the Series B Shares that represented the shares subscribed for by Tel Holding and any shares subscribed for by shareholders that elected to subscribe and pay for additional Series B Shares in exercise of their preferential right granted by the Mexican General Corporation Law. On December 22, 2006 pursuant to the Subscription Agreement, we received a notice from Tel Holding confirming that it acquired 177,992,248 Series B Shares (represented by 25,427,464 CPOs) from the Mexican Stock Exchange (Bolsa Mexicana de Valores, or ‘‘BMV’’) and confirming its intention to subscribe and pay for 82,151,321 new Series B Shares (represented by 11,735,903 CPOs). The new Series B Shares were subscribed and paid for, which we refer to herein as the ‘‘Equity Subscription,’’ by Tel Holding through the CPOs Trust on January 4, 2007. Tel Holding may not, subject to certain exceptions, transfer CPOs purchased in the Equity Subscription until January 3, 2008. (b) Stockholders’ equity restrictions Stockholder contributions, restated as provided for in the tax law, totaling $6,796,691 may be refunded to stockholders tax-free. No dividends may be paid while the Company has a deficit. Some of the debt agreements disclosed in note 9 establish limitations on dividend payment. (13) Commitments and contingencies As of March 31, 2007, there are the following commitments and contingencies: -18- AXTEL, S.A.B. DE C.V. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Thousands pesos of constant purchasing power as of March 31, 2007 (a) On January 24, 2001 a contract was signed with Global Towers Communications Mexico, S. de R.L. de C.V. (Formerly Spectrasite Communications Mexico, S. de R.L. de C.V.) expiring on January 24, 2004, to provide the Company with services to locate, construct, set up and sell sites within the Mexican territory. As part of the operation, the Company agreed to build 650 sites, subject to approval and acceptance by Global Towers Communications Mexico, S. de R.L. de C.V. (Global Towers) and, in turn, sell or lease them under an operating lease plan. On January 24, 2001, the Company received 13 million dollars from Global Towers to secure the acquisition of the 650 sites at 20,000 dollars per site. These funds are not subject to restriction per the contract for use and destination. However, the contract provides for the payment of interest at a Prime rate in favor of Global Towers on the amount corresponding to the number of sites that as of June 24, 2004 had not been sold or leased in accordance with the terms of the contract. The Company has recognized a liability to cover such interest for $61,672, included within the other accounts payable in the balance sheet as of March 31, 2007. During 2002, Global Towers filed an Ordinary Mercantile Trial against the Company before the Thirtieth Civil Court of Mexico City, demanding the refund of the guarantee deposit mentioned above, plus interest and trial-related expenses. The Company countersued Global Towers for unilateral rescission of the contract. As of March 31, 2007, the trial is at a stage where evidence is being shown. On October 2002, Metronet, S.A. de C.V. ("Metronet") filed an action against the Company in the Fourth Civil Court in Monterrey (Mexico). Metronet claims that the Company wrongfully terminated a letter of intent and is seeking payment for services and direct damages of approximately U.S.$3.8 million, plus other expenses and attorneys' fees. The trial court ruled against the Company in first instance. The Company appealed such judgment before the Appeal Court and on October 22, 2004 ruled in favor of the Company, discharging Axtel of any liability, damages or payment in favor of Metronet.On November 12, 2004 Metronet requested constitutional review. On May 27, 2005, the Mexican Federal Court resolved the constitutional review requested by Metronet by ordering the State Superior Court of Appeals to review the case and to issue a new resolution. The State Superior Court of Appeals on July 7, 2005 ruled again in favor of the Company, releasing Axtel of any liability and responsibility. On August 5 2005, Metronet requested constitutional review challenging such State Superior Court’s decision. On January 20, 2006, the Mexican Federal Court resolved the constitutional review requested by Metronet by ordering the State Superior Court of Appeals to review the case and to issue a new resolution.On April 18, 2006 the State Superior Court of Appeals issued a new resolution awarding Metronet damages of approximately US$ 5.4 million.
